
	
		I
		112th CONGRESS
		1st Session
		H. R. 2924
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To expedite the deployment of highway construction
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 414 Plan Act of 2011.
		2.Suspension of
			 Federal requirements for highway construction projects
			(a)In
			 generalExcept as provided by
			 subsection (b), the requirements of Federal laws and regulations, including the
			 prevailing rate of wage requirements specified in section 113 of title 23,
			 United States Code, shall not apply to any Federal-aid highway or highway
			 safety construction project.
			(b)ExceptionsSubsection
			 (a) shall not apply to Federal laws and regulations relating to, as determined
			 by the Secretary of Transportation—
				(1)the safety or
			 durability of a highway facility; or
				(2)public or
			 workplace safety.
				(c)SunsetThis
			 section shall cease to be effective after the last day of the 5-year period
			 beginning on the date of enactment of this Act.
			3.Federal
			 requirements regarding bicycle transportation and pedestrian walkways
			(a)Repeal of
			 protection of nonmotorized transportation traffic requirementSection 109(m) of title 23, United States
			 Code, is repealed.
			(b)Repeal of
			 transportation enhancement allocationSection 133(d)(2) of title 23, United
			 States Code, is repealed.
			(c)Repeal of
			 bicycle transportation and pedestrian walkways authorizations and
			 requirementsSection 217 of
			 title 23, United States Code, and the item relating to such section in the
			 analysis for chapter 2 of that title, are repealed.
			(d)Planning
			 requirements
				(1)General
			 requirementsSections 134(c)(2) and 135(a)(2) of title 23, United
			 States Code, and sections 5303(c)(2) and 5304(a)(2) of title 49, United States
			 Code, are amended by striking (including accessible pedestrian walkways
			 and bicycle transportation facilities).
				(2)Participation by
			 interested partiesSections 134(i)(5)(A) and 135(f)(3)(A) of
			 title 23, United States Code, and sections 5303(i)(5)(A) and 5304(f)(3)(A) of
			 title 49, United States Code, are amended by striking representatives of
			 users of pedestrian walkways and bicycle transportation
			 facilities,.
				4.Sense of Congress
			 on need for cooperation to expedite surface transportation
			 projectsIt is the sense of
			 Congress that States, Federal agencies, localities, and private stakeholders
			 should take steps toward increased cooperation to further expedite surface
			 transportation projects.
		
